Jones, Judge:
In 1961 the claimant, Central Asphalt Paving Co., was awarded a contract by the respondent, State Road Commission, to furnish labor and materials for the construction of a part of Interstate Route 64 in Cabell and Putnam Counties. Before the claimant could enter upon the work provided for in the contract, it became necessary under the direction and supervision of the State Road Commission for the claimant to regrade the entire project in order to correct the subgrade which had been undertaken by another contractor. The claimant was compensated for the repair and material furnished under the terms of its contract, but has not been paid for the extra labor and materials required by the respondent to complete the project.
Upon the hearing of this claim, it was stipulated by counsel for the parties that the foregoing statements are true. It was further stipulated that the fair and reasonable cost of completing the extra work was $10,600.00, although the amount set out in the claimant’s petition was $13,363.16, and that all other items of damage claimed in the claimant’s petition are abandoned.
Upon consideration of the petition and the stipulation and statements of counsel, the Court is of opinion that the petition and stipulation present a valid claim against the State of West Virginia within the jurisdiction of this Court, which in equity and good conscience should be paid, and accordingly, it is the judgment of the Court that the claimant, Central Asphalt Paving Co., should recover, and it is hereby awarded the sum of $10,600.00.